     Case 3:15-cv-00172-MMD-WGC Document 84 Filed 09/07/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     DELBERT CHARLES COBB,                           Case No. 3:15-cv-00172-MMD-WGC

7                                 Petitioner,                       ORDER
            v.
8
      JO GENTRY, et al.,
9
                               Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (first

12   request) (ECF No. 83). The Court finds that the request is made in good faith and not

13   solely for the purpose of delay, and that good cause therefore exists to grant the motion.

14         It therefore is ordered that respondents' unopposed motion for enlargement of time

15   (first request) (ECF No. 83) is granted. Respondents will have up to and including

16   September 21, 2021, to respond to the second amended petition (ECF No. 17).

17         DATED THIS 7th Day of September 2021.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
28
